Scott, Judge,
delivered the opinion of the court.
It looks as if the only purpose of this suit is, to enable Bogue, who has a large incumbrance on this lot, not yet due, to obtain the control of a debt already due, in order to force a sale of the lot, so that by the aid of his incumbrance he may either cause a sacrifice of the property, or obtain it on better conditions than it would otherwise be obtained. If the plaintiff’s real object was merely to obtain possession of the security which stood before his, why did he not proffer to give a bond conditioned that he would not enforce the debt, in the event it should be assigned to him, until the debt due under his deed of trust should become due?
We can see no equity in this suit, whatever motive may have prompted it. If the prior deed of trust is satisfied, the plaintiff’s condition, with respect to the lot, is not bettered. In such event, he could not proceed in any way against the lot. It does not appear that he is entitled to the rents and profits of the lot to keep down interest, if any is due, which is not shown.
We do not see what the law respecting mortgagor and mortgagee has to do with this matter, as both the instruments alluded to in the petition are deeds of trust. The other judges, concurring, the judgment will be affirmed.